DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-14) in the reply filed on 01/12/2021 is acknowledged.
Claim Objections
Claims 6-7 are objected to because of the following informalities:  Claim 6 is objected to because it randomly capitalizes words in the claim.  Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-10 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 is rejected because “the x-ray images” lack proper antecedent basis.  Claim 2 is rejected because “the stationary specimen tray” lacks proper antecedent basis.  Claims 2 and 9 are rejected because it is unclear how the “chamber” can rotate 360o as claimed.  Claims 6 and 13 are rejected because the scope of the limitation “measurements relating to a volume, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0082557 to Iordache et al. “Iordache” in view of U.S. Publication No. 2006/0074287 to Neumann et al. “Neumann” and U.S. Patent No. 7,289,227 to Smetak et al. “Smetak”.  
With respect to Claims 1, 4-5, 8 and 10-12, Iordache discloses a tissue imaging system (Abstract) comprising an x-ray subsystem comprising an “x-ray chamber” (e.g. space to image the subject with x-rays), x-ray beam generator and controller, x-ray angle controller and x-ray analysis processor and memory (e.g. image processing computer) a digital flat panel detector and specimen tray configured to acquire x-ray images of both a patient and a biopsied specimen (Paragraphs [0001], [0006]-[0007], [0011], [0031]-[0033], [0037], [0048] and [0058]).  
While Iordache explains that the x-ray imaging system may be a digital tomosynthesis system (Paragraph [0031]), Iordache does not expressly disclose that the images are 3D images as claimed.  Moreover, Iordache does not expressly disclose wherein the imaging system is a multi-modal system including an ultrasound subsystem as claimed.  It follows, Iordache does not disclose a processor with an image fusion generator to fuse the multi-modal images as claimed.  
Neumann teaches from within a similar field of endeavor with respect to x-ray imaging systems and methods (Abstract) particularly with respect to x-ray tomosynthesis systems where the x-ray subsystem is configured to acquire 3D x-ray tomosynthesis data (Paragraph [0053]) and is complemented by an ultrasound imaging system including a probe with a tracker system (e.g. position and orientation sensors) and a processing means to process the ultrasound data to generate 3D images (Paragraphs [0011]-[0015] and [0049]).  Examiner notes that the ultrasound system would have a beamformer in order to acquire the images as described by Neumann.  Neumann also teaches where the multi-modal imaging system includes a processing means to fuse the x-ray and ultrasound images (Paragraphs [0052], [0058]; Claim 30).  
Accordingly, one skilled in the art would have been motivated to modify the x-ray tomosynthesis system and method as described by Iordache to include a multi-modal imaging means and processing system to fuse the multi-modal images as described by Neumann in order to enhance the diagnosis of the subject.  Examiner notes that the additional, ultrasound image data would provide additional detail to complement the x-ray image and requires nothing more than combining prior art element according known techniques to yield predictable results (MPEP 2143).  
Returning to the ultrasound subsystem, while Neumann discloses an optical tracking system (Paragraph [0049, Neumann does not depict the particulars of the tracking system namely an IR camera as claimed.  
Smetak teaches from within a similar field of endeavor with respect to tracking ultrasound probes (Abstract) where the tracking system includes a camera system to acquire 3D positional information of the probe (Column 16, Line 50-Column 17, Line 55).  
Accordingly, one skilled in the art would have been motivated to have modified the optical tracking system described by Iordache and Neumann with Smetak’s 3D tracking system 

Regarding Claims 3 and the contoured portion of claim 8, Examiner notes that a suspected tumor or lesion that is identified in an image, biopsied and imaged again, would be considered a “contoured” structure of an area of interest in its broadest reasonable interpretation.  This interpretation is evidenced by U.S. Publication No. 2018/0214086 to Park et al. which discloses “The lesion has a size and a contour within each of the medical images” (Abstract).  
As for Claims 6 and 13, Examiner notes that the image(s) of the suspected tumor or lesion processed by the imaging computer as described above would relate to a volume, height, length and width of the contoured structure in its broadest reasonable interpretation.  
With respect to Claims 7 and 14, Examiner notes that differences (if any) between the imaged targets would be visible once the volumes are combined as described above.  

Claims 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iordache, Neumann and Smetak as applied to claim 1 above, and further in view of U.S. Publication No. 2020/0352531 to Smith et al. “Smith”. 
With respect to Claims 2 and 9, Iordache, Neumann and Smetak disclose a combined x-ray tomosynthesis and ultrasound imaging system as described above.  Examiner notes that Iordache’s x-ray system appears to be capable of rotating completely (e.g. 360 degrees) around the tray in its broadest reasonable interpretation.  
Smith teaches from within a similar field of endeavor with respect to x-ray tomosynthesis systems and methods where the x-ray components are configured to rotate 360 degrees about the target (Paragraph [0036]; Figs. 1A-B).  
Accordingly, one skilled in the art would have been motivated to have modified the x-ray tomosynthesis system as described by Iordache, Neumann and Smetak to be configured to rotate 360 degrees as described by Smith in order to obtain images at any desired angle.  Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Publication No. 2019/0236782 to Amit et al. which discloses that tomosynthesis x-ray and ultrasound images may be subtracted from one another (Paragraphs [0101]-[0103]) which would yield differences in its broadest reasonable interpretation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L COOK whose telephone number is (571)270-7373.  The examiner can normally be reached on M-F approximately 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on 571-272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793